Title: From George Washington to Major General Adam Stephen, 17 May 1777
From: Washington, George
To: Stephen, Adam



Sir
Head Quarters Morris Town 17th May 1777

Yours with the plan for the attack upon Bergen is this moment come to hand. I see many difficulties to prevent the matters being carried effectually into execution. The first and principal one is, the known disaffection of the Country, which is such, that the instant such a Body as one thousand Men began to assemble, the Enemy would have notice of it, and the consequence would be, that were they strong enough they would prepare themselves to give you a Reception, and were they not, they would retreat from Bergen to Paulus Hook, and after they got beyond the Mills, it would be impossible for you to follow them. These have ever been my Sentiments upon this matter. The thing must be effected by Surprize or not at all, and I have no conception that Boats sufficient for the purpose could be collected, and such a Body of men embarked without the Enemy’s having notice of it.

In my opinion therefore, the Enterprize had better be laid aside, for I really think it would end in our being worsted, if the Enemy were prepared to receive us, or of their getting out of our way if they were not. I am Sir Yr most obt Servt

Go: Washington

